Citation Nr: 0004935	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-19 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a 
postgastrectomy syndrome, currently rated 60 percent 
disabling.

2.  Entitlement to an increased evaluation for an anxiety 
disorder, currently rated 30 percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1942 to 
September 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) November 1996 rating decision which 
denied an increased rating for a postgastrectomy syndrome, 
rated 40 percent disabling, and a compensable evaluation for 
anxiety state.

In November 1998, the RO increased the evaluation of the 
veteran's service-connected postgastrectomy syndrome, from 40 
to 60 percent disabling.  

In September 1999, the RO increased the rating of his 
service-connected anxiety state from 0 to 30 percent and 
granted him a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
and his claim of entitlement to Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35.

By statement in support of claim, dated in January 2000, the 
veteran indicated that "I am satisfied with the rating."  
The U.S. Court of Veteran's Appeals (Court) has held that a 
claimant is generally presumed to be seeking the maximum 
allowable benefit unless the claimant has clearly expressed 
an intent to limit an appeal to entitlement to a specific 
disability rating.  AB v. Brown, 6 Vet. App. 35 (1993).  In 
this case, it is unclear whether the veteran's January 2000 
statement in support of claim pertained to the issue of 
increased evaluations for his service-connected 
postgastrectomy syndrome and anxiety state, or his recently 
approved claims of TDIU and Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35.  Therefore, the 
Board finds that the veteran's January 2000 statement did not 
clearly express an intent to limit his appeal to the ratings 
most recently assigned for postgastrectomy syndrome and 
anxiety state; thus, the claims appear to remain in appellate 
status, pending RO clarification.  38 C.F.R. § 20.204(c) 
(1999).  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations for his service-connected 
postgastrectomy syndrome and anxiety disorder are well 
grounded under 38 U.S.C.A. § 5107(a) as they are plausible or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contentions concerning the 
severity of his postgastrectomy syndrome and anxiety disorder 
(within the competence of a lay party to report) are 
sufficient to well ground his claims.  Thus, the VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a).

By letter in June 1996, the veteran indicated that he had 
received treatment, including surgery, at the Sepulveda VA 
Medical Center (MC).  The record reflects that the RO 
attempted to obtain copies of such medical records in January 
and May 1998, but it does not appear that a response was ever 
received from the Sepulveda VAMC.  The Board believes that 
another attempt should be made to obtain the veteran's recent 
medical records from Sepulveda as they may be useful in 
determining the severity of his service-connected 
postgastrectomy syndrome and anxiety state.

By June 1996 letter, the veteran also indicated that he 
received social security disability benefits, apparently 
based on his postgastrectomy syndrome and anxiety disorder.  
The Court has held that where there is actual notice to VA 
that an appellant is receiving social security disability 
benefits, VA has a duty to acquire a copy of the decision 
granting social security benefits and the supporting medical 
documents.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
In this case, the record does not reflect that there has been 
an attempt to associate the Social Security Administration 
(SSA) decision which granted the veteran's benefits, or the 
supporting medical documents, with the claims folder.  The 
Board believes that the RO should attempt to obtain these 
documents as they may be pertinent to the claims on appeal.

To ensure that VA has met its duty to assist in developing 
the facts pertinent to this claim, the case is REMANDED for 
the following action:

1.  After clarification of the veteran's 
desires as to pursuit of this appeal, the 
RO should then obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
postgastrectomy syndrome and anxiety 
state since May 1998.  After securing any 
necessary releases, the RO should obtain 
copies of all VA and private treatment 
records (not already of record) for 
association with the claims folder.  The 
RO should specifically attempt to obtain 
copies of the veteran's medical records 
from the Sepulveda VAMC since 1996.

2.  The RO should contact the SSA to 
obtain a copy of any decision relating to 
the veteran's social security disability 
benefits, together with copies of all 
medical records (not already of record) 
relied on in making a determination.  
38 U.S.C.A. § 5106.

3.  After completion of the foregoing, 
the RO must review the claims folder and 
ensure that all the above development has 
been accomplished.  If any  is 
incomplete, appropriate remedial action 
should be undertaken.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Thereafter, the RO should address the 
claims of increased ratings for 
postgastrectomy syndrome, rated 60 
percent disabling, and anxiety state, 
rated 30 percent disabling, considering 
both old and new regulations pertaining 
to rating the anxiety state, and apply 
the version of the regulations which is 
most favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

If any benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran and his representative an opportunity to respond.  
The veteran has the right to submit additional evidence and 
argument on matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

